Exhibit 99.1 As previously announced, U.S. Cellular will hold a teleconference on May 10, 2010, at 9:30 am CDT. Interested parties may listen to the call live by accessing the Conference Calls page of www.teldta.com or uscellular.com. Contact:Jane W. McCahon, Vice President, Corporate Relations (312) 592-5379 jane.mccahon@teldta.com Julie D. Mathews, Manager, Investor Relations (312) 592-5341 julie.mathews@teldta.com FOR RELEASE: IMMEDIATE U.S. cellular Reports First QUARTER RESULTS Data revenues increase 28 percent; postpay churn reduced to 1.4 percent Note: Comparisons are year over year unless otherwise noted. 1Q 2010 Highlights § 24,000 retail net additions, reflecting a gain of 33,000 prepaid customers and a loss of 9,000 postpay customers. § Service revenues of $965.2 million decreased 2 percent due to reductions in voice and inbound roaming revenues, offset by higher data revenues. § 28 percent increase in data revenues to $201.3 million, representing 21 percent of total service revenues. § Retail service ARPU (average revenue per unit) increased to $46.99 from $46.87. § Retail postpay churn of 1.4 percent; postpay customers comprised 95 percent of retail customers. § 5 percent increase in cell sites in service to 7,310. § Repurchased 127,500 common shares for $5.2 million. CHICAGO  May 10, 2010  United States Cellular Corporation [NYSE:USM] reported service revenues of $965.2 million for the first quarter of 2010, a 2 percent decrease from $983.6 million in the comparable period one year ago. Net income attributable to U.S. Cellular shareholders and related diluted earnings per share were $48.2 million and $0.55, respectively, for the first quarter of 2010, compared to $84.5 million and $0.97, respectively, in the comparable period one year ago. U.S. Cellulars commitment to providing excellent communications experiences including superior data services delivered results in important areas, said John E. Rooney, U.S. Cellular president and CEO. Data revenues grew 28 percent due to the continuing rapid adoption of smartphones and premium phones, and the increased data use related to these phones, as well as to overall increases in text and picture messaging. The growth in data revenues partially offset the effect of lower voice revenues and inbound roaming revenues. We also achieved a reduction in churn, as customers responded well to our high-quality services and wide range of feature-rich handsets, and to our Battery Swap and Overage Protection programs, demonstrating that we understand our customers needs and exceed their expectations. As we expand 3G availability and add to our portfolio of smartphones, including two new Android phonesone from HTC and an exclusive from Samsung, we expect data revenues to continue to grow and to comprise an ever larger share of service revenues. Though postpay customers remain our primary focus, we are executing on growth opportunities in the prepaid segment. The improved prepaid additions this quarter are proof that we provide outstanding communications experiences for all of our customers. To build on this success, we significantly enhanced our prepaid offerings at the end of the quarter by adding new data services such as picture messaging, applications such as ring tones and games, e-mail and web services. Also, as part of our major enablement initiatives, we upgraded our campaign management system to facilitate more targeted and effective direct mail campaigns. Though profitability for the quarter was impacted by planned expenditures related to these initiatives, we expect that the initiatives will ultimately reduce operational expenses and support our customer-focused strategy over the long term. Guidance Guidance for the year ending Dec. 31, 2010 as of May 10, 2010 is as follows. Guidance is unchanged from Feb. 25, 2010 except that the company has commenced guidance on adjusted OIBDA. There can be no assurance that final results will not differ materially from this guidance. Service revenues $3,975-$4,075 million Adjusted OIBDA(1) $850-$950 million Operating income $250-$350 million Depreciation, amortization and accretion
